DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I (drawn to claims 1-11, a light emitting diode),  Group 1, Species A (Fig. 1), and Group 2, Species B (Figs. 12A-C) in the reply filed on 3/18/2022 is acknowledged.
Claims 4, 9, and 12-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/18/2022.

Claim Objections
Claim 6 is objected to because of the following informalities: “at least one contact surface from among the first contact surface and the second contact surface,” appears to be intended as “the at least one contact surface from among the first contact surface and the second contact surface.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5-8, and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 7, the limitation “a conductive filler disposed on at least one contact surface…to increase a contact area of the at least one contact surface,” as recited in claim 1 and similarly recited in claim 7, is unclear as to how disposing a filler on a contact surface of the electrode pad can increase the contact area of the surface of the electrode pad. Rather, disposing the conductive filler would be understood to at least partially cover/obscure the contact surface, thereby decreasing the amount of the surface available for contact. Additionally, as the limitation is a functional limitation, it is therefore further unclear as to the scope of the subject matter embraced by the claim because it is unclear what structures would/could achieve said function. For examination purposes, any conductive filler will be interpreted to achieve the claimed function.
Note the dependent claims necessarily inherit the indefiniteness of the claims on which they depend.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-8, 10 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Higashi et al. (US 2007/0262338; herein “Higashi”).
Regarding claim 1, Higashi discloses in Fig. 4 and related text a light emitting diode (LED) element comprising:
an active layer (the interfacial layer/depletion region formed at the p-n junction 23, see [0087]) configured to generate light;
a first semiconductor layer (12, see [0085]) disposed on a first surface of the active layer and doped with an n-type dopant;
a second semiconductor layer (13, see [0085]) disposed on a second surface of the active layer opposite to the first surface, the second semiconductor layer being doped with a p-type dopant;
a first electrode pad and a second electrode pad (a first portion of 17 and a first portion of 18, see [0092]) electrically connected to the first semiconductor layer and the second semiconductor layer, respectively, the first electrode pad comprising a first contact surface and the second electrode pad comprising a second contact surface; and
a conductive filler (a second portion of 17 and a second portion of 18) disposed on at least one contact surface from among the first contact surface and the second contact surface to increase a contact area of the at least one contact surface (note that applicant’s disclosure provides embodiments wherein the first/second electrode pad and the conductive filler are the same material, see [0089] and [0124]-[0125]; thus the broadest reasonable claim interpretation includes interpretations where the materials are the same, and the resulting claimed structure is the same as the structure shown Higashi).
Regarding claim 2, Higashi further discloses wherein a portion of the at least one contact surface is exposed through the conductive filler (note that in the interpretation where the first and second electrode pad are formed of a same material as the conductive filler, one can choose portions 17 and 18 of Higashi such that they read on the claimed limitation).
Regarding claim 3, Higashi further discloses wherein a surface of the conductive filler is substantially coplanar with a portion of the at least one contact surface (note that in the interpretation where the first and second electrode pad are formed of a same material as the conductive filler, one can choose portions 17 and 18 of Higashi such that they read on the claimed limitation).
Regarding claim 5, Higashi further discloses 
wherein the first semiconductor layer (12) comprises a light exposure surface through which the light generated in the active layer is transmitted (as evidenced by light transmitting layer 11, see [0087]), and
wherein the first electrode pad and the second electrode pad (17 and 18) are disposed on an opposite side of the first semiconductor layer with respect to the light exposure surface.
Regarding claim 6, Higashi further discloses
wherein at least one contact surface from among the first contact surface and the second contact surface has a dent formed therein, and 
wherein the conductive filler disposed on the at least one contact surface to fill the dent (note that in the interpretation where the first and second electrode pad are formed of a same material as the conductive filler, one can choose portions 17 and 18 of Higashi such that they read on the claimed limitation).
Regarding claim 7, Higashi discloses in Fig. 4 and related text a light emitting diode (LED) display module comprising:
a substrate (40);
a first connection pad and a second connection pad (first and second 41, see [0091]) disposed on a surface of substrate;
an LED element (1, see [0084]) disposed on the substrate; and
an adhesive layer (32, see [0092]) disposed on the substrate to electrically connect the LED element to the substrate,
wherein the LED element comprises:
a first electrode pad and a second electrode pad (a first portion of 17 and a first portion of 18, see [0092]) disposed to face the first connection pad and the second connection pad, respectively, the first electrode pad comprising a first contact surface and the second electrode pad comprising a second contact surface; and
a conductive filler (a second portion of 17 and a second portion of 18) configured to increase a contact area of at least one contact surface from among the first contact surface of the first electrode pad and the second contact surface of the second electrode pad (note that applicant’s disclosure provides embodiments wherein the first/second electrode pad and the conductive filler are the same material, see [0089] and [0124]-[0125]; thus the broadest reasonable claim interpretation includes interpretations where the materials are the same, and the resulting claimed structure is the same as the structure shown Higashi).
Regarding claim 8, Higashi further discloses wherein a portion of the at least one contact surface is exposed through the conductive filler (note that in the interpretation where the first and second electrode pad are formed of a same material as the conductive filler, one can choose portions 17 and 18 of Higashi such that they read on the claimed limitation).
Regarding claim 10, Higashi further discloses 
wherein the adhesive layer (32) comprises a plurality of conductive particles (see [0092]), and
wherein the plurality of conductive particles are disposed between the first electrode pad (the first portion of 17) and the first connection pad (the first 41) to electrically connect the first electrode pad to the first connection pad, and are disposed between the second electrode pad (the first portion of 18) and the second connection pad (the second 41) to electrically connect the second electrode pad to the second connection pad.
Regarding claim 11, Higashi further discloses wherein the adhesive layer (32) comprises an anisotropic conductive film (ACF) or an anisotropic conductive paste (ACP) (see [0092]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shelton et al (US 2005/0194605) is cited for showing a first and second electrode pad (e.g. 66) and a conductive filler (e.g. 56) to fill a dent in the first and second electrode pads (see e.g. Fig. 12).
Chang et al. (US 2016/0300745) is cited for showing an LED element connected to a substrate using an anisotropic adhesive with particles therein (see e.g. Fig. 3A).
Aketa et al. (US 2016/0218262) is cited for showing a first and second electrode pad (152 and 142) with a conductive filler (e.g. 32/52 and 31/51) filling a dent in the electrode pad.
Hsieh (US 2007/0267650) is cited for showing a first and second electrode pad (170 and 180) with a conductive filler (140) filling a dent in the electrode pad (see e.g. Fig. 1C).
Ho et al. (US 2006/0022340) is cited for showing a first and second electrode pad (“bumps” shown in Fig. 5) having a conductive filler (e.g. 208) filling a dent in the electrode pad, and further being connected to a substrate (212) via an anisotropic adhesive (see claim 2) having conductive particles (210) therein (see e.g. Fig. 6).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199. The examiner can normally be reached M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        4/22/2022